                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

JANE UTHSCSA-AS DOE                        §
          Plaintiff                        §
                                           §
vs.                                        §
                                           §       C.A. No. _________________
THE UNIVERSITY OF TEXAS                    §
HEALTH SCIENCE CENTER                      §
AT SAN ANTONIO and                         §
MARCEL NOUJEIM                             §
     Defendants
________________________________________________________________________

                        PLAINTIFF’S ORIGINAL COMPLAINT

          COMES NOW, Plaintiff “JANE UTHSCSA-AS DOE” to file her “Plaintiff’s

Original Complaint” as follows:

                                        PREAMBLE
      Plaintiff Jane is a student at The University of Texas Health Science Center
at San Antonio seeking a Master’s Degree in Oral and Maxillofacial Radiological
Studies. For no reasons other than prejudice, malice, an abusive disregard of its
students, and the allowance of Jane to be sexually harassed and discriminated
against because of her gender, ethnicity and religious background, Plaintiff Jane
has been targeted, unfairly treated, and denied educational opportunities otherwise
deserved. This a suit for damages and equitable relief stemming from the illegal
actions of Defendants taken against Plaintiff Jane.

                               A. NATURE OF THE SUIT

          1.      Plaintiff Jane (defined hereafter) is a female from Iran, of Persian and

Islamic heritage, with a strong medical background before enrolling at Defendant

                                                                                        1
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 2 of 21




UTHSCSA (defined hereafter). Rather than allowing Plaintiff Jane to properly pursue

her master’s program at Defendant UTHSCSA. Defendant UTHSCSA has allowed

Defendant Noujeim (defined hereafter) to harass, intimidate, and discriminate against

Plaintiff Jane entirely because of her gender, ethnicity and religious background,

resulting in numerous academic setbacks and lost opportunities. Plaintiff Jane has

been left with no choice to file this Complaint for damages and equitable relief.

          2.      Plaintiff Jane now files this original action for damages and equitable

relief pursuant to:

                  (a)   Title IX of the Education Amendments of 1972), 20
                        U.S.C. § 1681 et. seq.; and

                  (b)   42 U.S.C. § 1983 with regards to:

                        (i)     Defendants’ violations of the laws of the United
                                States; and

                        (ii)    Defendants’ denial (under the color of law) of
                                Plaintiff Jane’s equal protection, procedural due
                                process violations, and substantive due process
                                rights granted by the Fourteenth Amendment to the
                                U.S. Constitution;

                        (iii)   Defendants’ denial (under the color of law) of
                                Plaintiff Jane’s freedom of expression and assembly
                                rights granted by the First Amendment to the U.S.
                                Constitution;

                  (c)   Defendant’s actions in violations of provisions of the
                        Texas Constitution; and
                                                                                       2
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 3 of 21




                  (d)   Defendant UTHSCSA’s breach of the Educational
                        Contract (defined hereafter).

                                       B.   PARTIES

          3.      Plaintiff “JANE UTHSCSA-MT DOE” (“Jane”) is an individual

residing in the State of Texas. Because of the privacy issues involved in this matter

and the real and eminent threat of further retaliation by Defendants, Jane is hereby

exercising her rights to proceed with this matter anonymously.

          4.      The need to protect the identity of Plaintiff Jane does not hinder the

defense of this matter by Defendants, for the facts are well known to the Defendants.

When applying the applicable tests (created by jurisprudence applicable to this Court)

to balance the needed protection of privacy versus any inconvenience to the

Defendants, the protection of Jane’s privacy prevails.

          5.      At such time as the Court might agree on procedures designed (a) to

protect the privacy of Plaintiff Jane, and (b) to protect Plaintiff Jane from further

retaliation, Jane’s identity shall be disclosed to Defendants.

          6.      Defendant THE UNIVERSITY OF TEXAS HEALTH SCIENCE

CENTER AT SAN ANTONIO (“UTHSCSA”) is a public university owned by, and

operating in, the State of Texas that receives grants and other funding from the United

States and may be served with summons by serving its President as follows:
                                                                                      3
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                   Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 4 of 21




                        The University of Texas Health Science Center at San Antonio
                                  c/o William L. Henrich M.D., President
                                           7703 Floyd Curl Drive
                                       San Antonio, Texas 78229-3900

          7.        Defendant MARCEL NOUJEIM (“Noujeim”) is an individual residing

in the State of Texas, is employed by Defendant UTHSCSA, and may be served with

summons by serving Noujeim at his current place of employment, as follows:

                                     MARCEL NOUJEIM
                 The University of Texas Health Science Center at San Antonio
                                     7703 Floyd Curl Drive
                                San Antonio, Texas 78229-3900

                               C. JURISDICTION and VENUE

          8.         The jurisdiction of this Court is in accordance with 28 U. S. C. § 1331

as involving a federal question proceeding arising under 20 U.S.C. § 1681 et. seq.

(Title IX of the Education Amendments of 1972) (“Title IX”) and Section 1983 of

Title 42 of U.S.C. (“Section 1983”).

          9.        Venue is proper in the Western District of Texas (San Antonio Division)

because Defendant UTHSCSA operates its schools in, and from, San Antonio, Bexar

County, Texas, which is within the Western District of Texas. Further, Defendant

Noujeim is employed by Defendant UTHSCSA and also does business in San

Antonio, Bexar County, Texas, which is within the Western District of Texas.


                                                                                          4
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 5 of 21




                                D. FACTUAL ALLEGATIONS

                                     Who is Plaintiff Jane?

          10.     Plaintiff Jane is an Iranian female of Persian and Islamic heritage, with

a strong medical background.

          11.     Plaintiff Jane’s father is a renowned plastic surgeon. Plaintiff Jane’s

close and extended family consists of medical doctors of different specialties.

          12.     Plaintiff Jane obtained her Dentistry license from the Guilan University

of Medical Sciences Dental School of Iran in 2011.

          13.     Having practiced Dentistry in Iran for a number of years, Plaintiff Jane

made an academic sojourn to the United States of America to further expand her

repertoire of Dentistry and strengthen her Dentistry prowess.

          14.     With an eye towards this ultimate goal, Jane was admitted to Defendant

UTHSCSA’s Oral and Maxillofacial Radiology Program (“OMRP”) in the Fall of

2016.

          15.     Of all the universities in the United States, Plaintiff Jane chose to enroll

in Defendant UTHSCSA’s OMRP because UTHSCSA offered parallel research

opportunities with its renowned Master’s degree program.

          16.     Plaintiff Jane began her first year residency in earnest and at the end first

year, Plaintiff had a 3.78 Grade Point Average.
                                                                                             5
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 6 of 21




          17.     As the first year of the residency program ended and as Plaintiff Jane

became more settled into the OMRP program and the American system of Education,

Plaintiff resolved to consolidate on the successes attained in her first year residency.

          18.     Such resolve has now become impossible due to the prejudicial and

discriminatory actions of Defendant Noujeim, whose harassing and discriminatory

actions towards Plaintiff Jane have been continuous and condoned by Defendant

UTHSCSA.

                            Defendants’ Actions towards Jane.

          19.     Plaintiff Jane’s difficulties with Defendant UTHSCSA and Noujeim

began during Jane’s second semester at UTHSCSA in 2017 and have continued non-

stop.

          20.     Noujeim has (through his words and actions) has spearheaded a smear

campaign against Plaintiff Jane, which has become so pervasive, that many of the

OMRP Faculty at Defendant UTHSCSA believe that Plaintiff Jane is a poor

performing student who is set on bringing the OMRP program to its knees.

          21.     Defendant Noujeim is a male and, upon information and belief, is

Lebanese with a Christian heritage.

          22.     As shown through Noujeim’s actions, Noujeim has absolutely no respect

for a woman from Iran, of Persian and Islamic heritage.
                                                                                       6
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 7 of 21




          23.     The smear campaign that Defendant Noujeim began in the Fall of 2017

against Plaintiff Jane continues to this day and has academically harmed Jane and

denied Jane academic opportunities and advancement.

          24.     Defendant UTHSCSA has turned a blind eye to Noujeim’s actions

targeted against Plaintiff Jane, thereby condoning and assimilating the actions of

Noujeim. Consequently, Plaintiff Jane has endured and continues to be subject to the

following:

                  a)    Noujeim routinely made inappropriate comments to, and
                        about, Plaintiff Jane with sexual overtones that were
                        rejected by Plaintiff Jane;

                  b)    In retaliation for Noujeim’s sexual approaches to Plaintiff
                        Jane being rebuffed, Noujeim began continuous efforts to
                        harass, embarrass, and defame Plaintiff Jane with the hope
                        that Jane would leave Defendant UTHSCSA;

                  c)    Noujeim has engaged in indiscriminate and abusive power
                        plays by threatening Plaintiff Jane with academic
                        dismissal and academic probation, then furthering the
                        threat by stating that Jane would then remain on academic
                        probation;

                  d)    In furtherance of the above mentioned academic probation
                        mantra, Noujeim has threatened to institute required
                        remedial plans for Plaintiff Jane;

                  e)    As part of Noujeim nefarious plan to kick Plaintiff Jane
                        out of the OMRP program, Noujeim purposely instituted
                        an unprecedented (in the history of the residency) and non-
                        standardized high bench mark test and then required that
                                                                                      7
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 8 of 21




                        only Jane take and successfully pass in order to remain in
                        the OMRP program;

                  f)    Noujeim has made false allegations against Plaintiff Jane;

                  g)    Noujeim has verbally abused Plaintiff Jane;

                  h)    Noujeim has openly made fun of Jane’s accent in the
                        presence of the other students;

                  i)    Noujeim has exceeded powers vested in his office by
                        manipulating exam and tests schedules to ensure that
                        Plaintiff Jane had little chance of succeeding on such tests;

                  j)    Noujeim has engaged in blatant acts of favoritism towards
                        particular students to the detriment of Plaintiff Jane;

                  k)    Noujeim denied Jane’s summer vacation while at the same
                        time granted an extended summer vacation request of
                        Noujeim’s favorite student;

                  l)    Noujeim enlisted the assistance of Noujeim’s “Favorite
                        Student” to spread lies among Plaintiff Jane’s colleagues
                        and other faculty members;

                  m)    Noujeim has taken steps to purposely isolate Jane from
                        certain co-residents;

                  n)    Noujeim convened a panel of faculty whose sole purpose
                        was to give credence to the false lies and accusations
                        concocted by Noujeim and strategically place Plaintiff
                        Jane in a position where the purported academic dismissal
                        was imminent;

                  o)    Noujeim attempted to coerce Jane to sign a withdrawal
                        form, which would have ultimately dismissed Jane from
                        the program;
                                                                                        8
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 9 of 21




                  p)    When Plaintiff Jane refused to sign said withdrawal form,
                        Noujeim proceeded to implement his past threats towards
                        Jane;

                  q)    Noujeim stated that he (Noujeim) would make Plaintiff
                        Jane’s life “hell” and that Jane “would regret staying” in
                        the OMRP program;

                  r)    In direct contravention of the OMRP and Defendant
                        UTHSCSA policy, certain OMRP faculty secretly and
                        retroactively changed Plaintiff Jane grades to back up
                        Noujeim’s plan to kick Plaintiff Jane out of the program;

                  s)    Noujeim often used disparaging and demeaning comments
                        towards Plaintiff Jane;

                  t)    Noujeim displayed a lack of civility when communicating
                        with Plaintiff Jane including instances of shouting,
                        displays of temper, and the use of belittling and
                        humiliation language;

                  u)    Noujeim violated Plaintiff Jane’s student privacy rules by
                        sharing Jane’s academic performance and grades with
                        students in the department;

                  v)    Noujeim asked another Iranian student why Plaintiff
                        Jane’s accent and spoken English was not as good as that
                        particular student;

                  w)    Noujeim would “use grading or other forms of evaluation
                        in a punitive or retaliatory manner” against Plaintiff Jane;

                  x)    Noujeim manipulated clinic schedules such that Plaintiff
                        Jane’s clinic schedule was several times more challenging
                        than other students;

                                                                                       9
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 10 of 21




                  y)    After Plaintiff Jane formally filed various complaints
                        against Noujeim, Noujeim began to tell Jane that Noujeim
                        “loved her” (Jane) and kissed Jane on the head, hoping that
                        Jane should drop the complaints;

                  z)    With Plaintiff Jane Refusing to drop the various
                        complaints, Noujeim then stated: If I go down, I’m bring
                        (Jane) down with me;

                  aa)   Noujeim continues to spread lies about Plaintiff Jane to her
                        colleagues, professors, and other students attending
                        Defendant UTHSCSA; and

                  bb)   Noujeim continues to spread lies about Plaintiff Jane
                        among Jane’s professional colleagues outside of
                        Defendant UTHSCSA.

For the purposes hereof, the foregoing actions shall collectively be referred to

hereafter as “Noujeim’s Harassment.”

          25.     On a departmental level, Noujeim’s Harassment against Plaintiff Jane

continues to this day as a number of Plaintiff Jane’s 2017 semester grades were

retroactively changed during the Fall 2017 (“Improper Grading”).

          26.     Noujeim’s Improper Grading was executed in a manner that contravenes

the OMRP departmental policy in violation of the university catalog that governed

Jane’s admission to Defendant UTHSCSA (“Educational Contract”).




                                                                                       10
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 11 of 21




         27.      In trying to contain Noujeim’s Harassment and address the Improper

Grading, Plaintiff Jane approached faculty at various levels, collectively referred to

as hereafter as the “Upper Echelon.”

          28.     Plaintiff Jane filed numerous grievances and appeals with the Upper

Echelon to address Noujeim’s Harassment and Improper Grading.

          29.     Unfortunately, Plaintiff Jane’s experiences with the Upper Echelon have

also been unsatisfactory.

          30.     False accusations, rejected claims of discrimination, and the imposition

of arbitrary sanctions is how the Upper Echelon has dealt with Plaintiff Jane. For the

purposes hereof, the foregoing actions of the Upper Echelon shall collectively be

referred to hereafter as “Lies and Penalties.”

                                        Harm to Jane.

          31.     Because of Noujeim’s Harassment and the Lies and Penalties, Plaintiff

Jane’s academic and profession life is on the verge of ruins.

          32.     As a result of Noujeim’s Harassment and the Lies and Penalties, Plaintiff

Jane was denied the right to proceed with the "Board Tests" independently

administered by the American Board of Oral and Maxillofacial Radiology.

          33.     Plaintiff Jane’s inability to timely take the Board Tests has forever

delayed Jane’s entry into the field of dentistry in the United States.
                                                                                        11
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 12 of 21




          34.     For the purposes of this matter, Noujeim’s Harassment, the Improper

Grading, the Lies and Penalties, the retaliation for Plaintiff Jane speaking openly as

to the failures of Defendants, the actions of the Upper Echelon, and the violations of

the Educational Contract applicable to Jane, and the inability to take the Board Tests

shall be collectively referred to hereafter as the “Civil Rights Violations.”

          35.     Plaintiff Jane has suffered severe physical (including a seizure),

emotional, and economic harm as a result of the Civil Rights Violations committed

by Defendants and shall suffer future physical, emotional, and economic harm.

          36.     The Civil Rights Violations committed by Defendants as to Plaintiff

Jane were intentional and in bad faith, made with full knowledge that the damage to

Plaintiff Jane would follow her for the rest of her life, and are deemed actions of

complete indifference to Jane and the Civil Rights Violations.

          37.     The Civil Rights Violations committed by Defendants against Plaintiff

Jane constitute disparate treatment based on Jane’s gender, ethnicity, and religion.

                     Defendants’ Action Under the Color of State Law.

          38.     The administrators participating in the Civil Right Violations committed

against Plaintiff Jane are the applicable policy makers of Defendant UTHSCSA, or,

were individuals assigned by such policymakers, and were implementing the policies


                                                                                       12
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 13 of 21




and customs of Defendant UTHSCSA when committing the Civil Rights Violations

against Plaintiff Jane.

          39.     Further, if such policies are not, in fact written, each of the

administrators participating in the Civil Rights Violations (as applicable

policymakers, or, as individuals assigned by such policymakers) were implementing

the policies and customs of Defendant UTHSCSA in accord with the customs and

practices of Defendant UTHSCSA.

                                  Administrative Remedies.

          40.     There are no administrative remedy preconditions (“Preconditions”)

required prior to seeking relief under the laws being invoked herein by Plaintiff Jane.

Even if such Preconditions did exist, the actions of Defendants have shown that such

efforts would be futile or are otherwise moot.

          41.     As a result of the Civil Rights Violations targeted at Plaintiff Jane by

Defendants, Plaintiff Jane was forced to engage an attorney and pursue this action to

redress such wrongs.

          42.     All conditions precedent to Plaintiff Jane bringing these claims have

been met.




                                                                                       13
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 14 of 21




                         E. PLAINTIFF’S CAUSE OF ACTION

          43.     Plaintiff Jane incorporates by reference the facts set forth in Article D:

FACTUAL ALLEGATIONS hereof.

                                       COUNT ONE: TITLE IX

          44.     As a university owned and operated by the State of Texas that receives

grants and other funding from the United States, Defendant UTHSCSA falls under

the jurisdiction and requirements of Title IX.

          45.     The gender and ethnicity nature of the Civil Rights Violations

committed by Defendants towards Plaintiff Jane were so severe, pervasive, and

objectively offensive that Plaintiff Jane was deprived access to educational

opportunities or benefits provided by Defendant UTHSCSA, such denial being in

violation of Title IX of the Education Amendments of 1972 (“Title IX”).

          46.     Defendants and its officials had actual knowledge of the referenced Title

IX violations committed against Plaintiff Jane.

          47.     Defendants failed to take immediate, effective remedial steps to resolve

the referenced Title IX violations committed against Plaintiff Jane.

          48.      Rather, Defendants acted with deliberate indifference toward Plaintiff

Jane.


                                                                                         14
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 15 of 21




          49.     Defendants persisted in their actions and inaction even after Defendants

had actual knowledge of the harm being suffered by Plaintiff Jane.

          50.     Defendants engaged in a pattern and practice of behavior designed to

discourage and dissuade other students (who were also threatened with, and subjected

to, similar Title IX violations) from seeking protection from, and prosecution of, Title

IX violations.

          51.     Plaintiff Jane has suffered economic, emotional distress, and

psychological damage to Jane’s character, prestige, standing in Jane’s community as

well as a loss of benefits and opportunities as a direct and proximate result of

Defendants’ deliberate indifference to Plaintiff Jane’s rights under Title IX.

          52.     The Civil Rights Violations committed by Defendants towards Plaintiff

Jane were intentional discrimination based on Plaintiff Jane’s gender and ethnicity,

in violation of Title IX.

          53.     As a result of the foregoing, Plaintiff Jane hereby seeks recovery of all

actual and consequential damages available to her in accordance with Title IX.

                                   COUNT TWO: SECTION 1983

          54.      Under the First Amendment to the Constitution of the United States,

Plaintiff Jane has the right to express, both verbally and in writing, her dissatisfaction


                                                                                        15
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 16 of 21




with (a) Defendant UTHSCSA, a public university receiving funding from the United

States, and (b) Defendant Noujeim, an employee of Defendant UTHSCSA.

          55.     Under the Fourteenth Amendment to the Constitution of the United

States, Plaintiff Jane has the right, as a student attending a publicly funded graduate

school, to be free from the Civil Rights Violations committed by Defendants.

          56.      Because of the Civil Rights Violations committed by Defendants,

Plaintiff Jane has been denied her guaranteed free speech, equal protection,

procedural due process, and substantive due process rights as set forth in the First and

Fourteenth Amendments. As a result of such violations, Defendants have violated

Jane’s right under 42 U.S.C. § 1983 (hereafter, “Section 1983 Violations”).

          57.     Defendants were all state actors acting under the color of state law while

committing the Section 1983 Violations as to Plaintiff Jane.

          58.     Defendants further subjected Plaintiff Jane to Section 1983 Violations

by condoning, failing to investigate, and failing to adequately train and supervise

against the commission of the Civil Rights Violations committed against Plaintiff

Jane.

          59.     Defendants have followed the foregoing customs and policies, resulting

in the Section 1983 Violations, not only with regard to Plaintiff Jane but also as to

other students of Defendants.
                                                                                         16
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 17 of 21




          60.     Plaintiff Jane has suffered economic, emotional distress, and

psychological damage to Jane’s character, prestige, standing in Jane’s community as

well as a loss of benefits and opportunities as a direct and proximate result of

Defendants’ Section 1983 Violations as to Plaintiff Jane.

          61.     Plaintiff Jane has suffered economic, emotional distress, and

psychological damage to her character, prestige, standing in her community as well

as a loss of benefits and opportunities as a direct and proximate result of Defendants’

deliberate indifference of Defendants’ Section 1983 Violations as to Plaintiff Jane.

          62.     As a result of the foregoing, Plaintiff Jane hereby seeks recovery of all

actual and consequential damages available to her in accordance with Section 1983.

                      COUNT THREE: BREACH OF CONTRACT

          63.     The Civil Rights Violations committed by Defendants against Plaintiff

Jane included breached of the Educational Contract.

          64.     Plaintiff Jane has suffered economic damage as a direct and proximate

result of Defendant UTHSCSA’s breach of the Educational Contract.

          65.     As a result of the foregoing, Plaintiff Jane hereby seeks recovery of all

actual and consequential damages available to her arising from such breach.




                                                                                        17
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 18 of 21




        COUNT FOUR: VIOLATIONS OF THE TEXAS CONSTITUTION

          64.     As a university owned and operated by the State of Texas, Defendant

UTHSCSA’s action are also subject to scrutiny of protections created by the Texas

Constitution.

          65.     The Civil Right Violations committed by Defendant UTHSCSA against

Plaintiff Jane were committed under the color of law and resulted in the violation of

Plaintiff Jane’s’ rights under the Constitution of the State of Texas.

          66.     Specifically, the Civil Rights Violations committed by Defendant

UTHSCSA towards Jane were committed under the color of law and resulted in the

violation of Plaintiff Jane’s rights under:

                  (a)   the procedural due process requirements of the Texas
                        Constitution found in Article 1, Section 19;

                  (b)   the substantive due process requirements of the Texas
                        Constitution found in Article 1, Section 19;

                  (c)   the equal protection requirements of the Texas
                        Constitution found in Article I, Section 3;

                  (d)   the freedom of speech protections of the Texas
                        Constitution found in Article I, Section 8; and

                  (e)   the Equal Rights Amendment to of the Texas
                        Constitution found in Article 1, Section 3a.




                                                                                   18
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 19 of 21




Hereafter, the foregoing shall be collectively referred to as “Violations of the Texas

Constitution.”

          67.     The Violations of the Texas Constitution committed by Defendant

UTHSCSA as to Plaintiff Jane have caused Plaintiff Jane to suffer a loss of benefits

and created economic losses.

          68.      The Violations of the Texas Constitution committed by Defendant

UTHSCSA as to Plaintiff Jane have caused Plaintiff Jane to suffer mental and

emotional distress and damages.

          69.     Although Plaintiff Jane, as a private party living in the State of Texas,

has no standing to seek monetary damages for the Violations of the Texas

Constitution committed by Defendant UTHSCSA as to Plaintiff Jane, Plaintiff Jane

does seek the equitable relief to which Plaintiff Jane is entitled by Texas

jurisprudence, including but not being limited to:

                  (a)   reinstatement (to Plaintiff Jane) of course grade that Jane
                        would have been entitled to had the Civil Rights
                        Violations not occurred; and

                  (b)   requiring Defendant UTHSCSA to strike (from the records
                        of Defendant UTHSCSA) all negative information,
                        emails, evaluations, and materials as to Plaintiff Jane.




                                                                                         19
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 20 of 21




                         COUNT FIVE: PUNITIVE DAMAGES

          70.     The Civil Rights Violations committed by Defendants against Plaintiff

Jane in violation of Section 1983 were intentional and willful, or at a minimum, were

committed with a lack of regard for, or with reckless indifference to, Plaintiff Jane’s

federally protected rights, thereby entitling Plaintiff Jane to punitive damages

pursuant to Section 1983, for which Plaintiff Jane now seeks in an amount of

$5,000,000.00.

                                COUNT SIX: ATTORNEYS’ FEES

          71.     Plaintiff Jane should be awarded her reasonable and necessary

attorneys’ fees incurred in relation to the foregoing as allowed by applicable law.

                 COUNT SEVEN: PRE and POST JUDGMENT INTEREST

          72.     Plaintiff Jane also requests pre and post judgment interest as may be

allowed by applicable law.

                                F. REQUEST FOR JURY

          73.     Plaintiff Jane hereby requests that a jury be empaneled, and, that the

foregoing causes of actions and requests for relief be presented to such jury for

resolution, with the tender hereby of such jury as may be necessary.




                                                                                      20
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
                 Case 5:19-cv-00248 Document 1 Filed 03/13/19 Page 21 of 21




                               G. PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Jane prays that: summons be issued upon

Defendants; upon final trial hereof, that judgment be entered in favor of Plaintiff Jane

for the actual, consequential, and exemplary damages set forth herein including pre

and post judgment interest; that Plaintiff Jane be granted the equitable relief

requested; that Plaintiff Jane be reimbursed her reasonable and necessary attorneys’

fees required to bring this matter; that all costs of Court be taxed against Defendants;

and that Plaintiff Jane have such further and other relief, general and special, both at

law or in equity, to which she may show herself to be justly entitled.

          Respectfully submitted,

                                         Gorman Law Firm, pllc



                                          By:
                                                Terry P Gorman, Esq.
                                                Texas Bar No. 08218200
                                                tgorman@school-law.co
                                          901 Mopac Expressway South, Suite 300
                                          Austin, Texas 78746
                                          Telephone: (512) 320-9177
                                          Telecopier: (512) 597-1455
                                          ATTORNEYS FOR PLAINTIFF
                                          JANE UTHSCSA-MT DOE




                                                                                     21
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.03.11
